 Case 2:17-cv-07446-MWF-MRW Document 56 Filed 06/04/20 Page 1 of 2 Page ID #:218




1
2                                                                                   JS-6
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                         ) Case No.: CV 17-7446 MWF (MRWx)
     JOE ALAMO, JR., an individual,        )
11                                         )
                         Plaintiff,        ) ORDER OF DISMISSAL WITH
12                                         ) PREJUDICE OF DEFENDANT
           vs.                             ) KEYLEX, INC. dba KEYES LEXUS
13                                         ) AND THE ENTIRE CASE
14   KEYLEX, INC. dba KEYES LEXUS, a ))
     business entity, form unknown;        )
15   EQUIFAX INFORMATION                   )
     SERVICES, LLC., is a business entity, )
16   form unknown; EXPERIAN                )
     INFORMATION SOLUTIONS INC., is )
17   a business entity, TRANSUNIUON        )
     LLC, a business entity, form unknown )
18   and DOES 1-10, Inclusive,             )
                                           )
19                       Defendants.       )
                                           )
20                                         )
                                           )
21                                         )
22
23         Plaintiff Joe Alamo, Jr. and Defendant Keylex, Inc. dba Keyes Lexus have

24   announced to the Court that all matters in controversy between them have been

25   resolved.

26         A Stipulation of Dismissal with Prejudice has been signed and filed with the
27   Court. Having considered the Stipulation of Dismissal with Prejudice, the Court
28   makes and delivers the following ruling:

                                                          1
                 ORDER re: Stipulation of Dismissal with Prejudice of Keylex, Inc. and the Entire Case
 Case 2:17-cv-07446-MWF-MRW Document 56 Filed 06/04/20 Page 2 of 2 Page ID #:219




1          IT IS ORDERED that the claims and causes of action asserted herein by

2    Plaintiff Joe Alamo, Jr. against Defendant Keylex, Inc. dba Keyes Lexus are in all
3    respects dismissed with prejudice. In addition, since there are no remaining
4    defendants, the entire case is dismissed with prejudice.
5
6    DATED this 4th day of June 2020.
7
8                                                    __________________________
9                                                    MICHAEL W. FITZGERALD
10                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
               ORDER re: Stipulation of Dismissal with Prejudice of Keylex, Inc. and the Entire Case
